  Case 2:19-cv-00407-JCB Document 56 Filed 10/15/20 PageID.502 Page 1 of 2




NICHOLAS H.K. JACKSON (Bar No. 15079)
NATE CRIPPES (Bar No. 14622)
Disability Law Center
205 North 400 West
Salt Lake City, Utah 84103
Phone: (801) 363-1347
Fax: (80 I) 363-1437
Email: njackson@disabilitylawccntcr.org
       ncrippes@disabiIitylawcentcr.org



        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH




 CALY WATKINS, individually and as legal                      MOTION TO WITHDRAW
 guardian of K.W.,
                                                               Case No 2:19-cv-00407-JCB
 Plaintiffs,
                                                            Magistrate Judge Jared C. Bennett
 v.
 JORDAN SCHOOL DISTRICT, et al.,

 Defendant.




        PLEASE TAKE NOTICE that as of October 15, 2020, Aaron M. Kinikini, hereby withdraws

as an attorney for Plaintiffs, CALY WATKINS and K.W., in the above-captioned matter. Nicholas

H. K. Jackson and Nate Crippes continue to represent Plaintiffs in this matter.



        Dated this 15th day of October 2020.

                                                       DISABILITY LAW CENTER
                                                       /s/ Nate Crippes____________
                                                       Nate Crippes
                                                       Nicholas H.K. Jackson
  Case 2:19-cv-00407-JCB Document 56 Filed 10/15/20 PageID.503 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing MOTION TO WITHDRAW

was electronically filed with the Clerk of Court on this 15th day of October, 2020, via the

CM/ECF system, which sent notification of such filing to the following:


DARIN B. GOFF (11355)
DIANA F. BRADLEY (14603)
Assistant Utah Attorneys General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
E-mail: dgoff@agutah.gov
dbradley@agutah.gov

                                                     _Jennifer Carver
                                                     Jennifer Carver
                                                     Paralegal
                                                     Disability Law Center
